DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are:
“an electronic addressing means capable of transmitting electronic address bits and/or control bits over a wireless device” of claim 1. 
“a means for connecting in parallel a subset of the plurality of the measuring and/or stimulating electrodes to one of the wires from the first plurality of wires” of claim 3.
“a means for connecting in parallel a subset of the plurality of the measuring and/or stimulating electrodes to one of the wires from the first plurality of wires” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation “an electronic addressing means capable of transmitting electronic address bits and/or control bits over a wireless device” is interpreted as a multiplexer/demultiplexer, and equivalents thereof, as this is the corresponding structure found in the specification (US 20170332925; [0007], [0011]). 
The claim limitation “a means for connecting in parallel a subset of the plurality of the measuring and/or stimulating electrodes to one of the wires from the first plurality of wires” is interpreted as a wire, and equivalents thereof, as this is the corresponding structure found in the specification (US 20170332925; [0078]). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (US 20140135607; hereinafter Lee).
Regarding claim 1, Lee discloses (Figures 1 and 8A-8B) a device for measuring an electrical signal occurring in cells and/or for stimulating cells, comprising: a measuring and/or recording instrument ([0096]-[0099]: “external measuring instrument”), an electric energy storage (energy storage recited in claim 1), and a control electronics (1200); an electronic addressing means ([0096]-[0099]: first digital addressing system and second digital addressing system) capable of transmitting electronic address bits and/or control bits over a wireless device ([0104]: wireless system); a picafina device body (100) with a proximal extremity, a distal extremity, an inner body and an outer surface; a plurality of measuring and/or stimulating electrodes (110) on the outer surface of the picafina (100) in fixed relative positions at the distal extremity; a plurality of first on/off switches (810), each of the first on/off switches (810) associated with one of the measuring and/or stimulating electrodes (respective electrodes 110) for selecting the associated measuring and/or stimulating electrode (110), ([0096]-[0099]); a first plurality of wires (signal carrying/measuring wires of address bus 200) running inside the body of the picafina (100) with a proximal extremity and a distal extremity; a second plurality of wires ([0096]-[0099], claim 1: a plurality of additional wires outside the picafina 100 for connecting the first plurality of wires to at least one element of the group: a measuring and/or recording instrument, an electric energy storage, a control electronics) running outside the picafina (to connect to the external measuring instruments) with a proximal extremity and a distal extremity; wherein the first plurality of wires (signal carrying/measuring wires of address bus 200) have wires comprising a group comprising wires to carry a respective measured voltage level from one of the measuring and/or stimulating electrodes (110), the first plurality of wires (signal carrying/measuring wires of address bus 200) being connected to the measuring and/or stimulating electrodes (respective electrodes 110) via the plurality of first on/off switches (810) at their distal extremity and to the second plurality of wires ([0096]-[0099], claim 1: the plurality of additional wires outside the picafina 100) at their proximal extremity ([0096]-[0099]); a plurality of second on/off switches (811), each of the second on/off switches (811) associated with one of the wires (one of the signal carrying/measuring wires of address bus 200) belonging to the first plurality of wires (signal carrying/measuring wires of address bus 200) running inside the body; the second plurality of wires ([0096]-[0099], claim 1: the plurality of additional wires outside the picafina 100) running outside the picafina device body configured to connect the first plurality of wires (signal carrying/measuring wires of address bus 200) to at least one element of the group consisting of: the measuring and/or recording instrument, the electric energy storage, and the control electronics ([0098]-[0099]); the electronic addressing means having sufficient bits to form a first address to uniquely identify each of the measuring and/or stimulating electrodes and to form a second address to uniquely identify each of the wires from the first plurality of wires (signal carrying/measuring wires of address bus 200); a plurality of first address decoders (830), wherein each of the first address decoders (830) having a first unique digital address is capable of selecting the state of one of the first on/off switches (810) according to the first address from the electronic addressing means; a plurality of second address decoders (831), wherein each of the second address decoders (831) having a second unique digital address is capable of selecting the state of the second on/off switches (811) according to the second address from the electronic addressing means; wherein the first address asserted on the electronic addressing means and conveyed to the first address decoders (830) at the picafina (100) is compared to the first unique digital addresses of the first address decoders (830) and when the respective first unique address of one of the first address decoders (830) is equal to the first address asserted on the electronic addressing means, that first address decoder (830) causes the associated first on/off switch (810) to enter the "on" state to select the associated one of the measuring and/or stimulating electrodes (respective electrode 110), and/or the second address asserted on the addressing means and conveyed to the second address decoders (831) at the picafina (100) is compared to the second unique digital addresses of the second address decoders (831), and when the respective second unique address of one of the second address decoders (831) is equal to the second address asserted on the electronic addressing means, the second address decoder (831) causes the associated second on/off switch (811) to enter the "on" state to select the associated one of the wires from the first plurality of wires (signal carrying/measuring wires of address bus 200), thereby creating a completed electrical connection between the selected measuring and/or stimulating electrode (110) and the selected one of the wires (signal carrying/measuring wires of address bus 200) from the first plurality of wires; wherein the measuring and/or stimulating electrodes (110) are configured to measure the electrical signal values at the cells next to the respective measuring and/or stimulating electrodes (110) and/or to apply a stimulating electric current to the cells in the vicinity of the measuring and/or stimulating electrode (110), ([0096]-[0102]).
Regarding claim 2, Lee further discloses (Figures 1 and 8A-8B) a plurality of electrical amplifiers (buffer/summing amplifiers), each electrical amplifier between each one of the measuring and/or stimulating electrodes (110) and the associated first on/off switch ([0101]-[0102]).
Regarding claim 3, Lee further discloses (Figures 1 and 8A-8B) a means (wire) for connecting in parallel a subset of the plurality of the measuring and/or stimulating electrodes (110) to one of the wires (signal carrying/measuring wires of address bus 200) from the first plurality of wires, the means capable of latching the on state of each of the first on/off switches (810), wherein the subset of the plurality of the measuring and/or stimulating electrodes (110) act together as a larger surface measuring electrode ([0086], [0096]-[00102]).
Regarding claim 4, Lee further discloses (Figures 1 and 8A-8B) a plurality of latching/unlatching circuits (latch/common wire carrying an unlatch signal to all latches in the picafina), each one of the latching/unlatching circuits being capable of being latched and/or unlatched by a circuit activated by a command carried by the control electronics over the wireless device, each one of the latching and/or unlatching circuits (latch) associated with one of the first on/off switches (810) and with one of the second on/off switches (811), the plurality of latching/unlatching circuits configured for keeping the completed electrical connection made by the first on/off switches (810) and the second on/off switches (811) for an indefinite amount of time until unlatched by the latching/unlatching circuit ([0081], [0096]-[0102]).
Regarding claim 5, Lee further discloses (Figures 1 and 8A-8B) that the second plurality of wires ([0096]-[0099], claim 1: the plurality of additional wires outside the picafina 100) connects the first plurality of wires (signal carrying/measuring wires of address bus 200) to the electric energy storage, and the electric energy storage is a variable level electric energy storage configured to apply variable levels of electric potentials and/or currents to selected measuring and/or stimulating electrodes (110) according to their unique digital addresses, via the second plurality of wires ([0096]-[0099], claim 1: the plurality of additional wires outside the picafina 100) and the first plurality of wires (signal carrying/measuring wires of address bus 200), wherein the selected measuring and/or stimulating electrodes (110) act as source of electrical stimulation to the cells around the selected measuring and/or stimulating electrodes (110), ([0086], [0096]-[0102], claim 9).
Regarding claim 6, Lee discloses (Figures 1 and 8A-8B) a device for measuring an electrical signal occurring in cells and/or for stimulating cells, comprising: a measuring and/or recording instrument ([0096]-[0099]: “external measuring instrument”), an electric energy storage (energy storage recited in claim 1), and a control electronics (1200); a picafina device body (100) with a proximal extremity, a distal extremity, an inner body and an outer surface; a plurality of measuring and/or stimulating electrodes (110) on the outer surface of the picafina (100) in fixed relative positions at the distal extremity; a plurality of first on/off switches (810), each of the first on/off switches (810) associated with one of the measuring and/or stimulating electrodes (respective electrodes 110) for selecting the associated measuring and/or stimulating electrode (110), ([0096]-[0099]); a first plurality of wires (signal carrying/measuring wires of address bus 200) running inside the body of the picafina (100) with a proximal extremity and a distal extremity; a second plurality of wires ([0096]-[0099], claim 1: a plurality of additional wires outside the picafina 100 for connecting the first plurality of wires to at least one element of the group: a measuring and/or recording instrument, an electric energy storage, a control electronics) running outside the picafina (to connect to the external measuring instruments) with a proximal extremity and a distal extremity; wherein the first plurality of wires (signal carrying/measuring wires of address bus 200) have wires comprising a group comprising wires to carry a respective measured voltage level from one of the measuring and/or stimulating electrodes (110), the first plurality of wires (signal carrying/measuring wires of address bus 200) being connected to the measuring and/or stimulating electrodes (respective electrodes 110) via the plurality of first on/off switches (810) at their distal extremity and to the second plurality of wires ([0096]-[0099], claim 1: the plurality of additional wires outside the picafina 100) at their proximal extremity ([0096]-[0099]); a plurality of second on/off switches (811), each of the second on/off switches (811) associated with one of the wires (one of the signal carrying/measuring wires of address bus 200) belonging to the first plurality of wires (signal carrying/measuring wires of address bus 200) running inside the body; the second plurality of wires ([0096]-[0099], claim 1: the plurality of additional wires outside the picafina 100) running outside the picafina device body configured to connect the first plurality of wires (signal carrying/measuring wires of address bus 200) to at least one element of the group consisting of: the measuring and/or recording instrument, the electric energy storage, and the control electronics ([0098]-[0099]); a timer electronic circuit that controls the duration of the "on" time of the first on/off switches (810) and the "on" time of the second on/off switches (811), such that once one of the plurality of the first or second on/off switches (810) is turned "on" it is kept in the "on" state for a predetermined time, after which the timer electronic circuit moves the switch to the "off" state ([0096]-[0099]: the electronic addressing means comprising the decoders 830/831 and the latching/unlatching system), wherein the measuring and/or stimulating electrodes (110) are configured to measure the electrical signal values at the cells next to the respective measuring and/or stimulating electrodes (110) and/or to apply a stimulating electric current to the cells in the vicinity of the measuring and/or stimulating electrode (110), ([0096]-[0102]).
Regarding claim 7, Lee further discloses (Figures 1 and 8A-8B) a plurality of electrical amplifiers (buffer/summing amplifiers), each electrical amplifier between each one of the measuring and/or stimulating electrodes (110) and the associated first on/off switch ([0101]-[0102]).
Regarding claim 8, Lee further discloses (Figures 1 and 8A-8B) a means (wire) for connecting in parallel a subset of the plurality of the measuring and/or stimulating electrodes (110) to one of the wires (signal carrying/measuring wires of address bus 200) from the first plurality of wires, the means capable of latching the on state of each of the first on/off switches (810), wherein the subset of the plurality of the measuring and/or stimulating electrodes (110) act together as a larger surface measuring electrode ([0086], [0096]-[0099]).
Regarding claim 9, Lee further discloses (Figures 1 and 8A-8B) that the second plurality of wires ([0096]-[0099], claim 1: the plurality of additional wires outside the picafina 100) connects the first plurality of wires (signal carrying/measuring wires of address bus 200) to the electric energy storage, and the electric energy storage is a variable level electric energy storage configured to apply variable levels of electric potentials and/or currents to selected measuring and/or stimulating electrodes (110) according to their unique digital addresses, via the second plurality of wires ([0096]-[0099], claim 1: the plurality of additional wires outside the picafina 100) and the first plurality of wires (signal carrying/measuring wires of address bus 200), wherein the selected measuring and/or stimulating electrodes (110) act as source of electrical stimulation to the cells around the selected measuring and/or stimulating electrodes (110), ([0086], [0096]-[0102], claim 9).


Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. Specifically, with respect to Applicant’s argument that the published patent application for the instant invention omits continuation/benefit claims prior to the publication/filing of the Lee reference, Examiner respectfully disagrees. The instant application cannot claim the benefit of the previous parent applications and/or provisional applications since the last case (13/936215) was abandoned on June 5, 2015 and the instant application was filed on May 17, 2016. MPEP 211.01(b) states that if the prior application is abandoned, the later-filed application must be filed before the abandonment in order for it to be copending with the prior application. A later-filed application which is not copending with the prior application is not entitled to the benefit of the filing date of the prior application (13/936,215 and prior parent cases). Therefore, Examiner maintains that the rejections using the Lee reference remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794